DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claims 1, 5, 8-10, 20, 22, 23, 26-30, 47-51, 55-57, 60, 61 and 63 are pending and being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 8, 20, 22, 23, 26, 27, 29, 30, 47, 48, 50, 51, 57, 60, 61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (Cancer Discovery, 2014, 4:1-10) in view of Terp et al (J Immunology, 2013, 191:internet p. 1-9); Zhou et al (Cancer Biology & Therapy, 2007, 6:426-431); Gao et al (BioMed Research International, 2014, p. 1-9); US Patent 7,456,260, Rybak et al, issued 2008; Tan et al (J Immunology, 2002, 169:1119-1125); Riechmann et al (Nature, 1988, 332:323-327); Hwang et al (Methods, 2005, 36:35-42); Williams et al ((2010). Humanising Antibodies by CDR Grafting. Chapter 21, pages 319-339 in Kontermann, Roland & Dübel, Stefan. Antibody Engineering); WO 2011/110621, Tyson et al, published September 2011; WO 2008/156712, Carven et al, published December 2008.
Young et al teach anti-CD73 mouse monoclonal antibody 1E9 that stimulates human T-cell activation and inhibits CD73 enzymatic activity (inhibiting adenosine production), and summarize anti-CD73 antibody-mediated mechanisms of therapy (p. 7, col. 1; Figure 2). Young et al teach antibodies that target CD73 have proven therapeutic efficacy in mouse tumor models, however there is a need to humanize these antibodies for clinical use (abstract; Table 1; p. 6, top paragraph of first col; Figure 2). Figure 2 demonstrates antibody binding CD73 and therapeutic mechanisms, including inhibiting adenosine production (see also p. 4-6).
Young et al suggest making humanized anti-CD73 antibodies but do not teach a humanized 1E9 antibody.  Young et al do not teach the specific Kabat amino acid residues in the heavy and light chain framework sequences as instantly claimed, that the antibodies are in a pharmaceutically acceptable excipient or carrier, administering humanized 1E9 to treat a subject with cancer, or conducting CD73 immunoassays and catalytic activity assays utilizing humanized 1E9 antibody.
Terp et al teach that mouse anti-human CD73 1E9 monoclonal antibody is commercially available (p. 2, col. 1, “Abs”). Terp et al exemplify detecting 1E9 antibody binding to CD73 on cancer cells by flow cytometry in PBS, which has a known pH of about 7.4 (“Flow Cytometry” p. 4166, col. 2) and exemplify detecting 1E9 binding to CD73 expressed on cancer cells by immunofluorescence imaging (Figure 6). Terp et al exemplify inhibiting CD73 catalytic activity in a pH of 7.4 using antibody 1E9 by contacting 1E9 with CD73 expressed on cancer cells, and detecting inhibition of CD73 catalytic activity (“Inhibition of catalytic activity”, p. 4166, col. 2; Figure 5).
Zhou et al exemplify detecting CD73 immobilized on a solid substrate by contacting 1E9 antibody with the CD73 and detecting binding of the antibody to CD73 (Western Blot, p. 427, col. 2).
Gao et al teach the known role of CD73 in cancer, that CD73 is overexpressed on cancer cells, and that CD73 catalyzes the hydrolysis of AMP into adenosine and phosphate, wherein CD73-generated adenosine plays an important role in tumor immunoescape (p. 1, col. 2 to p. 3, col. 1; Table 1). Gao et al suggested CD73 targeted therapy of cancer with monoclonal antibodies and teach success of cancer treatment has been demonstrated in vivo with CD73 antibodies (sections 9-10).
Rybak et al teach the importance of humanizing antibodies for therapeutic use to reduce immunogenicity to the murine regions of the antibody (col. 1, lines 10-40). Rybak et al teach methods of humanizing antibodies by identifying framework acceptor regions in framework sequences for backmutation to graft a donor murine sequence to the human framework (abstract). Rybak et al review the steps for humanizing antibodies by identifying human acceptor framework sequences with high homology to the donor murine antibody sequence, numbering the amino acid residues by Kabat system; identifying the antigen binding loops of the murine antibody to be grafted into the human framework sequence; identifying conserved residues known to be critical to antibody structure; and identifying key mismatched residues within the human framework regions and changing them to donor murine residues (col. 3, lines 20-31; col. 14, lines 11-67; col. 24, line 21 to col. 27, line 30). Rybak et al teach that human framework sequences can be obtained by the skilled artisan using well known techniques (col. 24, lines 48-57), and teach known framework sequences for successful humanization of antibodies in the Examples, including variable heavy chain sequences (SEQ ID NOs:1, 3-5, 9-11) and light chain variable sequences (SEQ ID NOs:2, 5-7, 13-15) in the Table of sequences, that each contain several of the required amino acid residues as recited in the instant claims.
Tan et al teach a method for humanizing antibodies (“superhumanized”) to combine the CDRs of a murine monoclonal antibody with the framework sequences of a human antibody variable domain in order to produce a functional antibody with reduced immunogenic side effects in human therapy (abstract). Tan et al teach superhumanizing methods involve matching the canonical structures of the hypervariable loops of the mouse antibody to known human genomic V gene sequences whose hypervariable loops have identical or similar canonical structures (abstract; Materials and Methods). Tan et al exemplify humanizing a murine antibody with human light chain B3 framework sequence (Figure 2) that comprises instant Kabat amino acids 74T, 76S, 77S, 78L, 80A, 100Q; and instant Kabat amino acids 2I, 10S, 11L, 14S, 16G, 20T and 42Q (see Kabat numbering below). The heavy chain variable region framework sequence used for humanization in Figure 2 comprises instant Kabat amino acids 5V, 7S, 12V, 66R, 69I, and 83R; and instant Kabat amino acids 12V, 17S, 37V, 41P, 44G, 85E, and 89V (see Kabat numbering below).


Tan light chain (utilizing online AbRSA tool for antibody numbering and CDR determining at http://cao.labshare.cn/AbRSA/index.html):

    PNG
    media_image1.png
    426
    790
    media_image1.png
    Greyscale



Tan heavy chain:

    PNG
    media_image2.png
    401
    787
    media_image2.png
    Greyscale

Riechmann et al teach known methods of humanizing murine antibodies for therapeutic use, in order to reduce neutralizing immune responses to the non-human antibody regions (p. 323). Riechmann et al exemplify humanizing a murine antibody intended for therapeutic application, and disclose known human heavy chain and light chain sequence for CDR grafting (Figure 1). Figure 1 human light chain sequence comprises instant Kabat amino acids 12S, 43A, 60S, 74T, 76S, 77S, 78L, 100Q, and 104V; and comprises instant Kabat amino acids 2I, 9S, 10S, 11L, 14S, 16G, 18R, and 20T (see Kabat numbering below). 

Riechmann light chain:

    PNG
    media_image3.png
    429
    789
    media_image3.png
    Greyscale

Hwang et al describe known methods for humanizing antibodies by CDR grafting and list several known human germline kappa chain variable gene sequences (Figure 1) and human germline Ig heavy chain variable gene sequences (Fig. 2) all taken from the publicly available IMGT® database. Human kappa light chain variable gene sequences listed in Figure 1 include sequences comprising instantly claimed light chain variable domain Kabat position amino acids 12S, 43A, 60S, 74T, 76S, 77S, 78L, and 80A; and comprising instant Kabat amino acids 2I, 4L, 9S, 10S/T, 11L, 14S, 16G, 18R, 20T, and 42Q. Human germline Ig heavy chain variable gene sequences listed in Figure 2 include sequences comprising instantly claimed heavy chain variable domain Kabat position amino acids 5V, 7S, 11V, 12V, 20V, 38R, 40A/P, 66R, 67V, 69I, 71A, 73K, 75T/I, 83R/K, and 87T; and comprising instant Kabat amino acids 1Q, 17S, 24A, 37V, 41P, 43Q, 44G, 70T, 80M, 84S, 85E, and 89V.
Williams review known methods and protocols for humanizing antibodies by CDR grafting (see entire chapter). Williams discloses numerous public databases for obtaining known human light and heavy chain variable sequences for humanizing antibodies, including IMGT® database (section 21.6.1.1).
Tyson et al exemplify successfully humanizing a therapeutic murine antibody utilizing sequence alignment between human V-region sequences and the murine antibody, wherein Tyson et al identified and utilized a known heavy chain human framework sequence (“VH1 1-3 1-46” or “VH1 1-2 1-e” in Figure 18; Example 3) that comprises Kabat amino acids 5V, 7S, 11V, 20V, 66R, 67V, 75T, 83R, and 87T, as well as 1Q, 17S, 24A, 37V, 41P, 43Q, 44G, 80M, 84S, 85E and 89V (see Kabat numbering below). Tyson et al identified and utilized a known light chain human framework sequence (“VK3 6-1-(1) A27” in Figure 17; Example 3) that comprises Kabat amino acids 12S, 74T, 76S, 78L, and 104V, as well as amino acids 2I, 4L, 10T, 11L, 14S, 16G, 18R, 20T, and 42Q (see Kabat numbering below). Tyson et al teach that IgG1 or IgG4 isotypes can be used to produce the humanized antibodies (p. 13), and teach known storage of antibodies in pharmaceutically acceptable excipient or carrier (p. 20-23).
Tyson heavy chain VH1-3 1-46 (Figure 18):

    PNG
    media_image4.png
    430
    794
    media_image4.png
    Greyscale

Tyson light chain VK3 6-1-(1) A27 (Figure 17):

    PNG
    media_image5.png
    440
    799
    media_image5.png
    Greyscale

Carven et al also exemplify successfully humanizing a therapeutic murine antibody utilizing sequence alignment between human V-region sequences and the murine antibody, wherein the human framework sequences are publicly available in a searchable database (p. 54). The humanized antibody of Carven et al comprises light chain SEQ ID NO:36 (Table IV) that comprises all of instantly claimed Kabat amino acids 12S, 43A, 74T, 76S, 77S, 78L, 104V as well as 2I, 4L, 9A, 10T, 11L, 14S, 16G, 18R, 20T, and 42Q (see Kabat numbering below). Carven et al also teach known methods of humanizing murine antibodies utilizing murine CDRs grafted into human framework sequences, and teach the human heavy chain constant regions can be IgG1 or IgG4 isotype (p. 8, p. 22-30). Carven et al also teach known storage of antibodies in pharmaceutically acceptable excipient or carrier (p. 12, 31-32).
Carven et al SEQ ID NO:36 light chain:
    PNG
    media_image6.png
    446
    821
    media_image6.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to humanize the 1E9 antibody of Young et al. One would have been motivated to because Young et al specifically suggest doing so for clinical use in treating cancer, and because Riechmann et al, Williams, Hwang et al, Rybak et al, Tan et al recognize the need to humanize antibodies for clinical use in order to reduce immunogenic responses to the murine sequences of an antibody. One of ordinary skill in the art would have a reasonable expectation of success humanizing 1E9 antibody given the antibody is commercially available and Riechmann et al, Williams, Hwang et al, Rybak et al, Tan et al, Tyson et al, and Carven et al teach and demonstrate known and successful methods for humanizing murine antibodies for therapeutic use.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to produce a humanized 1E9 antibody with human framework sequences comprising the amino acid residues at the instantly claimed positions in the heavy and light chain variable domains. One would have been motivated to in order to provide human known framework sequences with high identity to the murine sequence in order to maintain structure/function and to retain murine residues important for structure/function as taught by Riechmann et al, Williams, Hwang et al, Rybak et al, Tan et al, Tyson et al, and Carven et al. One of ordinary skill in the art would have a reasonable expectation of success utilizing publicly available databases of known human framework sequences comprising the instantly claimed Kabat amino acid residues to align with antibody 1E9 and arrive at a framework with high homology to 1E9, along with backmutations to preserve antibody affinity and function. The cited prior art, Hwang et al, Williams, Rybak et al, Tan et al, Tyson et al, and Carven et al, all teach known publicly available databases of human framework sequences or methods to isolate human framework sequences, and the routine methods for aligning murine antibody with human acceptor framework sequences, identifying the framework sequence with high homology to the murine antibody, grafting the CDR sequences into the acceptor framework, and identifying and maintaining murine residues critical to structure and function, to arrive at the instantly claimed heavy and light chain variable region sequences comprising any or all of the various Kabat residues. Thus, it is well within the level of the ordinary skilled artisan to arrive at the instantly claimed humanized 1E9 antibodies.
	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to place the humanize 1E9 antibody in a pharmaceutically acceptable carrier composition. One would have been motivated to and have a reasonable expectation of success to given the storage and manipulation of therapeutic antibodies in a pharmaceutically acceptable carrier is known and established as taught by Tyson et al and Carven et al.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer in a subject by administering a therapeutically effective amount of humanized 1E9. One would have been motivated to because: (1) Young et al suggest administering humanized CD73 antibody for cancer therapy to inhibit adenosine production and teach 1E9 is known to inhibit CD73 enzymatic activity, (2) Gao et al also suggest administering anti-CD73 monoclonal antibodies to treat cancer; and (3) Gao et al teach it is known that CD73 plays a role in promoting cancer, including enzymatic activity that generates adenosine which promotes tumor immuneoescape.  One of ordinary skill in the art would have a reasonable expectation of success treating cancer in a subject by administering a therapeutically effective amount of humanized 1E9 given the function of 1E9 for inhibiting enzymatic activity of CD73 is established and given CD73 antibodies have already demonstrated success in treating cancer in vivo. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to conduct CD73 immunoassays and catalytic activity assays utilizing humanized 1E9 antibody and at a pH less than 7.5 or around 6.3. One would have been motivated to and have a reasonable expectation of success to given Terp et al and Zhou et al teach the need to detect CD73 expression and enzymatic activity as associated with cancer, and given Terp et al and Zhou et al demonstrate successfully employing antibody 1E9 in these assays and at a pH around 7.4. Given the cited references demonstrate antibody 1E9 binding to CD73 expressed on cancer cells and at a pH around 7.4, it is reasonably expected that humanized 1E9 antibody comprising the same CDR sequences as murine 1E9 critical to binding function would perform the same.
It is reasonably expected that a humanized antibody 1E9 comprising the same CDR sequences of the murine antibody responsible for CD73 binding would function to bind the CD73 antigen at a pH of about 6.3. Claim 47 recites a location of the humanized anti-CD73 1E9 antibody, wherein the antibody is bound to a CD73 antigen in an environment at a pH of less than about 7.5. The location of an antibody provides no distinguishing features for the humanized 1E9 antibody itself. The environment or location of a product does not impart any structural or functional limitations on the product itself. For example, a humanized 1E9 antibody sitting alone on a table is the same as a humanized 1E9 antibody binding to a CD73 antigen.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 5, 8-10, 20, 22, 23, 26-30, 47-51, 55, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,822,426. Although the claims at issue are not identical, they are not patentably distinct from each other. The US patent is claiming:

1. A humanized 1E9 antibody comprising a humanized light chain variable region and a humanized heavy chain variable region,
wherein said humanized light chain variable region comprises:
(i) a mouse CDR L1 as set forth in SEQ ID NO:1, a mouse CDR L2 as set forth in SEQ ID NO:2, a mouse CDR L3 as set forth in SEQ ID NO:3 and
(ii) a valine at a position corresponding to Kabat position 2, a methionine at a position corresponding to Kabat position 4, an aspartic acid or a leucine at a position corresponding to Kabat position 9, a proline or a serine at a position corresponding to Kabat position 12, a lysine or a proline at a position corresponding to Kabat position 18, a alanine at a position corresponding to Kabat position 43, a proline or a serine at a position corresponding to Kabat position 60, a threonine at a position corresponding to Kabat position 74, an asparagine or a serine at a position corresponding to Kabat position 76, an asparagine or a serine at a position corresponding to Kabat position 77, an isoleucine or a leucine at a position corresponding to Kabat position 78, a serine or an alanine at a position corresponding to Kabat position 80, a glutamine at a position corresponding to Kabat position 100, a valine at a position corresponding to Kabat position 104, a glutamic acid or an alanine at a position corresponding to Kabat position 1, a glutamine at a position corresponding to Kabat position 3, a phenylalanine or a threonine at a position corresponding to Kabat position 10, a glutamine at a position corresponding to Kabat position 11, an alanine or a leucine at a position corresponding to Kabat position 13, a threonine at a position corresponding to Kabat position 14, a valine or a proline at a position corresponding to Kabat position 15, a lysine at a position corresponding to Kabat position 16, a glutamic acid or an aspartic acid at a position corresponding to Kabat position 17, a threonine at a position corresponding to Kabat position 22, a lysine at a position corresponding to Kabat position 42, an arginine at a position corresponding to Kabat position 45, an isoleucine at a position corresponding to Kabat position 58, a tyrosine at a position corresponding to Kabat position 67, a phenylalanine at a position corresponding to Kabat position 73, a tyrosine at a position corresponding to Kabat position 85, or a phenylalanine at a position corresponding to Kabat position 87; and
wherein said humanized heavy chain variable region comprises the sequence of SEQ ID NO:7.

2. The humanized 1E9 antibody of claim 1, wherein said humanized light chain variable region comprises a valine at a position corresponding to Kabat position 2, a methionine at a position corresponding to Kabat position 4, a leucine at a position corresponding to Kabat position 9, a proline at a position corresponding to Kabat position 12 and a proline at a position corresponding to Kabat position 18.

3. The humanized 1E9 antibody of claim 1, wherein said humanized light chain variable region comprises a proline or a serine at a position corresponding to Kabat position 12, an alanine at a position corresponding to Kabat position 43, a proline or a serine at a position corresponding to Kabat position 60, a threonine at a position corresponding to Kabat position 74, an asparagine or a serine at a position corresponding to Kabat position 76, an asparagine or a serine at a position corresponding to Kabat position 77, an isoleucine or a leucine at a position corresponding to Kabat position 78, a serine or an alanine at a position corresponding to Kabat position 80, a glutamine at a position corresponding to Kabat position 100 and a valine at a position corresponding to Kabat position 104.

4. The humanized 1E9 antibody of claim 1, wherein said humanized light chain variable region comprises a glutamic acid or an alanine at a position corresponding to Kabat position 1, a valine at a position corresponding to Kabat position 2, a glutamine at a position corresponding to Kabat position 3, a methionine at a position corresponding to Kabat position 4, an aspartic acid or a leucine at a position corresponding to Kabat position 9, a phenylalanine or a threonine at a position corresponding to Kabat position 10, a glutamine at a position corresponding to Kabat position 11, a serine or a proline at a position corresponding to Kabat position 12, an alanine or a leucine at a position corresponding to Kabat position 13, a threonine at a position corresponding to Kabat position 14, a valine or a proline at a position corresponding to Kabat position 15, a lysine at a position corresponding to Kabat position 16, a glutamic acid or an aspartic acid at a position corresponding to Kabat position 17, a lysine or a proline at a position corresponding to Kabat position 18, a threonine at a position corresponding to Kabat position 22, a lysine at a position corresponding to Kabat position 42, an arginine at a position corresponding to Kabat position 45, an isoleucine at a position corresponding to Kabat position 58, a proline or a serine at a position corresponding to Kabat position 60, a tyrosine at a position corresponding to Kabat position 67, a phenylalanine at a position corresponding to Kabat position 73, an isoleucine at a position corresponding to Kabat position 78, a serine or an alanine at a position corresponding to Kabat position 80, a tyrosine at a position corresponding to Kabat position 85 and a phenylalanine at a position corresponding to Kabat position 87.

5. A humanized 1E9 antibody comprising a humanized light chain variable region and a humanized heavy chain variable region, wherein said humanized heavy chain variable region comprises the sequence of SEQ ID NO:7.

6. The humanized 1E9 antibody of claim 1 or 5, wherein said antibody is an IgG1.

7. The humanized 1E9 antibody of claim 1 or 5, wherein said antibody is an IgG4.

8. The humanized 1E9 antibody of claim 1, wherein said antibody is capable of binding 
a CD73 antigen with an equilibrium dissociation constant (KD) from about 0.5 to about 25 nM.

9. The humanized 1E9 antibody of claim 1, wherein said antibody is capable of binding a CD73 antigen at a pH of about 6.3.

10. The humanized 1E9 antibody of claim 1, further comprising a glutamine at a position corresponding to Kabat position 297.

11. The humanized 1E9 antibody of claim 1 bound to a CD73 antigen.

12. The humanized 1E9 antibody of claim 11, wherein said CD73 antigen forms part of a cell.

13. The humanized 1E9 antibody of claim 12, wherein said cell is a cancer cell.

14. A pharmaceutical composition comprising a therapeutically effective amount of a humanized 1E9 antibody of claim 1 or 5 and a pharmaceutically acceptable excipient.

15. A humanized 1E9 antibody bound to a CD73 antigen at a pH of less than about 7.5, wherein said antibody comprises a humanized light chain variable region comprising the sequence of SEQ ID NO:36 or SEQ ID NO:37.

16. The humanized 1E9 antibody of claim 15, comprising a humanized light chain variable region and a humanized heavy chain variable region,
wherein said humanized heavy chain variable region comprises a glutamine at a position corresponding to Kabat position 1, a valine or glutamic acid at a position corresponding to Kabat position 12, a serine at a position corresponding to Kabat position 17, a methionine or valine at a position corresponding to Kabat position 20, a alanine at a position corresponding to Kabat position 24, a valine at a position corresponding to Kabat position 37, an arginine or alanine at a position corresponding to Kabat position 40, a proline at a position corresponding to Kabat position 41, a glutamine at a position corresponding to Kabat position 43, a glycine at a position corresponding to Kabat position 44, a threonine at a position corresponding to Kabat position 70, a threonine at a position corresponding to Kabat position 75, a methionine at a position corresponding to Kabat position 80, a threonine or arginine at a position corresponding to Kabat position 83, a serine at a position corresponding to Kabat position 84, a glutamic acid at a position corresponding to Kabat position 85, or a valine at a position corresponding to Kabat position 89.

17. The humanized 1E9 antibody of claim 15,
wherein said humanized heavy chain variable region comprises a valine or glutamic acid at a position corresponding to Kabat position 12.

18. The humanized 1E9 antibody of claim 15, wherein said pH is about 6.3.

19. A humanized 1E9 antibody bound to a CD73 antigen at a pH of less than about 7.5, wherein said antibody comprises a humanized heavy chain variable region comprising the sequence of SEQ ID NO:7.

20. The humanized 1E9 antibody of claim 19, comprising a humanized light chain variable region comprising an isoleucine at a position corresponding to Kabat position 2, a leucine at a position corresponding to Kabat position 4, a serine or alanine at a position corresponding to Kabat position 9, a serine or a threonine at a position corresponding to Kabat position 10, a leucine at a position corresponding to Kabat position 11, a serine at a position corresponding to Kabat position 14, a glycine at a position corresponding to Kabat position 16, an arginine at a position corresponding to Kabat position 18, a threonine at a position corresponding to Kabat position 20 or a glutamine at a position corresponding to Kabat position 42.

21. The humanized 1E9 antibody of claim 19, comprising a humanized light chain variable region comprising a serine or alanine at a position corresponding to Kabat position 9, a serine at a position corresponding to Kabat position 14, a glycine at a position corresponding to Kabat position 16 and an arginine at a position corresponding to Kabat position 18.

22. The humanized 1E9 antibody of claim 19, wherein said pH is about 6.3.

23. The humanized 1E9 antibody of claim 19, wherein said antibody comprises a humanized light chain variable region comprising the sequence of SEQ ID NO:36 or SEQ ID NO:37.

24. A method of treating cancer in a subject in need thereof, said method comprising administering to said subject a therapeutically effective amount of a humanized 1E9 antibody of claim 1 or 5, thereby treating cancer in said subject.


4.	Claims 1, 5, 8, 9, 20, 22, 23, 26, 29, 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,793,636 in view of Young et al (Cancer Discovery, 2014, 4:1-10); Gao et al (BioMed Research International, 2014, p. 1-9); US Patent 7,456,260, Rybak et al, issued 2008; Tan et al (J Immunology, 2002, 169:1119-1125); Riechmann et al (Nature, 1988, 332:323-327); Hwang et al (Methods, 2005, 36:35-42); Williams ((2010). Humanising Antibodies by CDR Grafting. Chapter 21, pages 319-339 in Kontermann, Roland & Dübel, Stefan. Antibody Engineering); WO 2011/110621, Tyson et al, published September 2011; WO 2008/156712, Carven et al, published December 2008.
Although the claims at issue are not identical, they are not patentably distinct from each other. The US Patent is claiming a humanized anti-CD73 antibody comprising the same six CDR SEQ ID Nos:1-6 instantly claimed, and pharmaceutical compositions comprising the CD73 antibody with a pharmaceutically acceptable excipient.
The US Patent does not claim the humanized antibody comprises the instantly claimed combinations of Kabat numbered amino acids.
Young et al, Gao et al, Rybak et al, Tan et al, Riechmann et al, Hwang et al, Williams, Tyson et al, and Carven et al all teach motivation and reasonable expectation of success to humanize murine 1E9 antibody with publicly available human heavy and light chain variable sequences comprising the known Kabat-numbered amino acids, for the reasons set forth above in the rejection of 35 USC 103.



5.	Conclusion: No claim is allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642